DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V and Sub-Species A in the reply filed on 31 March 2021 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities: it recites “said first actuator is a linear actuator selected from” following by a list of different actuator options but fails to end the list with an “and” before the last actuator option in the list. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a linear to rotary conversion mechanism” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a corresponding associated said second actuator” in line 5-6 and it depends from claim 6 which recites “a corresponding second actuator” in line 5; it is not clear if a corresponding associated said second actuator in claim 12 refers to the same a corresponding second actuator in claim 6 or a different one.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 6, 8, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mielke (US 10,704,411 B2).

Regarding claim 1, Mielke teaches a variable-stator-vane actuation system (Fig.3A/3B), comprising: 
a. a coupler subassembly incorporating a plurality of link-coupler portions (Fig.3A/3B, 202); 
b. a first actuator (Fig.3A/3B, 201) operatively coupled to said coupler subassembly at a coupling location (Annotated Fig.3A) so as to provide for rotating said coupler subassembly with respect to a first rotational axis (Annotated Fig.3A) of said coupler subassembly responsive to an actuation of said first actuator (Fig.3A/3B), wherein said first actuator is operative relative to a mechanical ground (Annotated Fig.3A); 
c. one (Fig.3A/3B, 150) or more second actuators, wherein each second actuator of said one or more second actuators is operative within said coupler subassembly on at least one link-coupler portion of a corresponding pair of link-coupler portions of said plurality of link-coupler portions (Fig.3A/3B), and each said second actuator of said one or more second actuators provides for a relative motion of at least one link-coupler portion of said corresponding pair of link-coupler portions (Fig.3A/3B), relative to a corresponding motion caused by said actuation of said first actuator, wherein said relative motion is either additive to, or subtractive from, said corresponding motion responsive to said actuation of said first actuator (Fig.3A/3B); and 
d. at least one first pivot joint (Annotated Fig.3A) of said coupler subassembly, wherein said at least one first pivot joint defines said first rotational axis (Annotated Fig.3A), and said at least 

    PNG
    media_image1.png
    751
    727
    media_image1.png
    Greyscale

Regarding claim 6, Mielke further teaches said coupler subassembly comprises a plurality of segments (Fig.3A/3B, note two segments comprise 202), and at least one pair of adjacent segments of said plurality of segments can be rotated with respect to one another about a corresponding axis (Annotated Fig.3A) that is substantially parallel to said first rotational axis of said coupler subassembly (Annotated Fig.3A) responsive to an actuation by a corresponding second actuator of said one or more second actuators operative between said at least one pair of adjacent segments (Fig.3A/3B).

Regarding claim 8, Mielke further teaches each link-coupler portion of said plurality of link-coupler portions provides for operatively coupling to a corresponding link (Fig.3A/3B, 203) via a 

Regarding claim 11, Mielke further teaches said first rotational axis is substantially normal to a plane containing a longitudinal axis of at least a portion of said coupler subassembly (Annotated Fig.3A; note a plane on the surface of Fig.3A containing the claimed longitudinal axis and the first rotational axis extending into or out of the page, i.e., normal to the plane).

Regarding claim 16, Mielke further teaches said first actuator is a linear actuator (Fig.3A/3B, 201) selected from an electric-motor-driven linear actuator (column 5 line 58-61).

Relevant Prior Art
Keegan et al (US 9,188,138 B2) discloses a variable-stator-vane actuation system (Fig.2) including a coupler subassembly (Fig.2, 61) and a first actuator (Fig.2, 60), however, no one or more second actuators are disclosed. Farrar (US 5,044,879) discloses a variable-stator-vane actuation system (Fig.2) including a coupler subassembly (Fig.2, 64), a first actuator (Fig.2, 66) and a second actuator (Fig.2, 68), however, not each said second actuator of said one or more second actuators provides for a relative motion of at least one link-coupler portion of said corresponding pair of link-coupler portions. Grieb (US 4,874,287) discloses a variable-stator-vane actuation system (Fig.2) including a coupler subassembly (Fig.2, 103, a first actuator (Fig.2, 101/102) and a second actuator (Fig.2, 111/112), however, not each said second actuator of said one or more second actuators provides for a relative motion of at least one link-coupler portion of said corresponding pair of link-coupler portions.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed subject matter was not found in the prior art:
at least one pair of adjacent segments of said plurality of segments of said coupler subassembly interlock with one another at an associated joint that provides for rotation relative to one another about a corresponding second rotational axis, said corresponding second rotational axis is substantially parallel to said first rotational axis, a corresponding associated said second actuator is operative across said associated joint (emphasis added; claim 12);
the closest prior art reference (Mielke) discloses said second actuator being operative on one of the link-coupler portions but not across an associated joint of adjacent segments as claimed;
at least one second actuator of said one or more second actuators incorporates or cooperates with an associated gear mechanism that provides for torque magnification (emphasis added; claim 14);
the closest prior art reference (Mielke) discloses said one or more second actuator being a linear solenoid actuator and there is no indication that torque magnification is needed for the solenoid actuator to be associated with a gear mechanism;
said one or more second actuators is a rotary actuator selected from an electrically-powered motor or rotary positioner, an electric stepper motor, a fluid-powered motor or rotary positioner, and an electrically-powered or fluid-powered linear positioner in cooperation with a linear to rotary conversion mechanism (emphasis added; claim 17);
the closest prior art reference (Mielke) discloses said one or more second actuator being a linear solenoid actuator;
at least one of said plurality of link-coupler portions incorporates an extendable joint that provides for maintaining a projected length between said coupling location of said first actuator and said at least one first pivot joint during operation of the variable-stator-vane actuation system (emphasis added; claim 18);
the closest prior art reference (Mielke) discloses said plurality of link-coupler portions being connected via a rotatable joint and there is no disclosure in terms of said rotatable joint being extendable or the need for an extendable joint;
no other prior art was found that could be combined with Mielke to establish a prima facie case of obviousness of the claims discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745